In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                        Filed: September 10, 2018

* * * * * * * * * *                           *    * *
TABITHA PRICE, as Mother and                         *                 UNPUBLISHED
Natural Guardian of D.P.,                            *
                                                     *                 Special Master Gowen
                  Petitioner,                        *
                                                     *                 No. 11-442V
v.                                                   *                 Proffer; DTaP; MMR;
                                                     *                 Prevnar; Anaphylactic
SECRETARY OF HEALTH                                  *
                                                                       Reaction; Seizure
AND HUMAN SERVICES,                                  *
                                                     *                 Disorder; Developmental
                  Respondent.                        *                 Delay.
                                                     *
*    * * *        *    *    *   *    *    *   *    * *

Clifford John Shoemaker, Shoemaker and Associates, Vienna, VA, for petitioner.
Robert Paul Coleman, III, United States Department of Justice, Washington, DC, for respondent.

                                          DECISION ON PROFFER1

        On July 7, 2011, petitioner filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”), as mother and
natural guardian of D.P. Petition (ECF No. 1). Petitioner alleged that as a result of receiving
Diphtheria-Tetanus-acellular-Pertussis (“DTaP”), Measles-Mumps-Rubella (“MMR”) and
Pneumococcal Conjugate (“Prevnar”) vaccines on August 4, 2008, D.P. had a severe anaphylactic
reaction within two minutes of the vaccinations, which caused him to suffer a grand mal seizure.
Petitioner further alleged that several hours later D.P. experienced more seizures and subsequently
developed a seizure disorder and secondary developmental delay. Id.

      On April 19, 2012, respondent filed his Rule 4(c) Report in which he contested entitlement
to compensation in this case. Respondent’s Report (ECF No. 24). An entitlement hearing was

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before
the decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a
proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the
decision will be posted on the court’s website. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
held on September 19, 2014, and a ruling on entitlement was issued on October 29, 2015, finding
petitioner entitled to compensation. Ruling on Entitlement (ECF No. 91).

        Counsel for the parties have worked extensively with their experts and have come to a
resolution of damages. Their respective life care planners have agreed on future care issues and
costs, lost future earnings, pain and suffering, past unreimbursable expenses, and the satisfaction
of a State of Georgia WellCare Medicaid lien. On September 7, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded: (1) a lump sum
payment of $1,250,898.64, representing compensation for lost earnings ($889,283.44), pain and
suffering ($250,000.00), and life care expenses for Year One ($111,615.20); (2) a lump sum
payment of $17,342.98, representing compensation for satisfaction of the State of Georgia
WellCare Medicaid lien; and (3) an amount sufficient to purchase the annuity contract described
in the Proffer. Proffer at 3-4 (ECF No. 187).

         Respondent represented in the Proffer that petitioner agrees with the proffered award. I
have reviewed the proffer and do award damages in accord with it. The Proffer is incorporated
herein and made a part hereof as Appendix A. Based on the record as a whole, I find that petitioner
is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner the following in compensation:

         A. A lump sum payment of $1,250,898.64, representing compensation for lost earnings
            ($889,283.44), pain and suffering ($250,000.00), and life care expenses for Year One
            ($111,615.20), in the form of a check payable to petitioner as guardian/conservator of
            D.P., for the benefit of D.P. No payments shall be made until petitioner provides
            respondent with documentation establishing that she has been appointed as the
            guardian/conservator of D.P.’s estate. If petitioner is not authorized by a court of
            competent jurisdiction to serve as guardian/conservator of the estate of D.P., any such
            payment shall be made to the party or parties appointed by a court of competent
            jurisdiction to serve as guardian(s)/conservator(s) of the estate of D.P. upon submission
            of written documentation of such appointment to the Secretary.3

         B. A lump sum payment of $17,342.98, representing compensation for satisfaction of
            the State of Georgia WellCare Medicaid lien, payable jointly to petitioner and

                                                      Equian, LLC
                                                     P.O. Box 32140
                                               Louisville, KY 40232-2140
                                             Equian File No.: 744984-116716
                                                  Attn: Stephen Snabb

             Petitioner agrees to endorse this payment to Equian, LLC.




3
 Petitioner is directed to act expeditiously to have an appropriate guardian appointed in Georgia so that payments
under the Proffer may be made.

                                                          2
         C. An amount sufficient to purchase an annuity contract as described in Section II. C of
            the Proffer attached herein as Appendix A, that will provide payments for the life care
            items contained in the life care plan, as illustrated by the chart attached as Tab A to the
            Proffer, paid to the life insurance company from which the annuity will be purchased.

         The Clerk of the Court is directed to enter judgment in accordance with this Decision.4

IT IS SO ORDERED.

                                                      s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.


                                                          3
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
TABITHA PRICE, as Mother and Natural       )
Guardian of D.P.,                          )
                                           )
                   Petitioner,             )
                                           )
       v.                                  )   No. 11-442V
                                           )   Special Master Gowen
SECRETARY OF THE DEPARTMENT OF             )   ECF
HEALTH AND HUMAN SERVICES,                 )
                                           )
                   Respondent.             )
__________________________________________)

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       A.      Life Care Items

       The respondent engaged life care planner, Laura E. Fox, MSN, RN, CDDN, CNLCP, and

petitioner engaged Tresa Johnson, RN, BSN, CNLCP, to provide an estimation of D.P.’s future

vaccine-injury related needs. For the purposes of this proffer, the term “vaccine related” is as

described in the Special Master’s Ruling on Entitlement, filed October 29, 2015. All items of

compensation identified in the life care plan are supported by the evidence, and are illustrated by

the chart entitled Appendix A: Items of Compensation for D.P., attached hereto as Tab A. 1

Respondent proffers that D.P. should be awarded all items of compensation set forth in the life

care plan and illustrated by the chart attached at Tab A. 2 Petitioner agrees.



1
  The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual
benefit years run from the date of judgment up to the first anniversary of the date of judgment,
and every year thereafter up to the anniversary of the date of judgment.
2
  The parties have no objection to the proffered award of damages. Assuming the Special Master
issues a damages decision in conformity with this proffer, the parties intend to waive their right
                                                -1-
       B.      Lost Future Earnings

       The parties agree that based upon the evidence of record, D.P. will not be gainfully

employed in the future. Therefore, respondent proffers that D.P. should be awarded lost future

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(B). Respondent

proffers that the appropriate award for D.P.'s lost earnings is $889,283.44. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that D.P. should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Petitioner represents that she has not incurred past unreimbursable expenses related to

D.P.’s vaccine-related injury.

       E.      Medicaid Lien

       Respondent proffers that D.P. should be awarded funds to satisfy a State of Georgia

WellCare Medicaid lien in the amount of $17,342.98, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of Georgia WellCare

may have against any individual as a result of any Medicaid payments the State of Georgia

WellCare has made to or on behalf of D.P. from the date of his eligibility for benefits through the

date of judgment in this case as a result of his vaccine-related injury suffered on or about August

4, 2008, under Title XIX of the Social Security Act.




to seek review of such damages decision, recognizing that respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(f), to seek review of the Special Master’s October 29, 2015, decision
finding petitioner entitled to an award under the Vaccine Act. This right accrues following entry
of judgment.

                                                -2-
II.    Form of the Award

       The parties recommend that the compensation provided to D.P. should be made through a

combination of lump sum payments and future annuity payments as described below, and request

that the Special Master’s decision and the Court’s judgment award the following: 3

       A. A lump sum payment of $1,250,898.64 representing compensation for lost earnings

($889,283.44), pain and suffering ($250,000.00), and life care expenses for Year One

($111,615.20), in the form of a check payable to petitioner as guardian/conservator of D.P., for

the benefit of D.P. No payments shall be made until petitioner provides respondent with

documentation establishing that she has been appointed as the guardian/conservator of D.P.’s

estate. If petitioner is not authorized by a court of competent jurisdiction to serve as

guardian/conservator of the estate of D.P., any such payment shall be made to the party or parties

appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of the estate

of D.P. upon submission of written documentation of such appointment to the Secretary.

       B. A lump sum payment of $17,342.98, representing compensation for satisfaction of the

State of Georgia WellCare Medicaid lien, payable jointly to petitioner and

                                          Equian, LLC
                                         P.O. Box 32140
                                   Louisville, KY 40232-2140
                                 Equian File No.: 744984-116716
                                      Attn: Stephen Snabb

Petitioner agrees to endorse this payment to Equian, LLC.




3 Should D.P. die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical
expenses, lost future earnings, and future pain and suffering.

                                                 -3-
       C. An amount sufficient to purchase the annuity contract, 4 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A attached hereto, paid to the life insurance company 5 from

which the annuity will be purchased. 6 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner as

guardian of the estate of D.P., only so long as D.P. is alive at the time a particular payment is

due. At the Secretary's sole discretion, the periodic payments may be provided to petitioner in

monthly, quarterly, annual or other installments. The “annual amounts” set forth in the chart at

Tab A describe only the total yearly sum to be paid to petitioner and do not require that the

payment be made in one annual installment.




4
  In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
5
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. D.P. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.

                                                 -4-
               1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

               2.      Life-Contingent Annuity

         Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as D.P. is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of D.P.’s death.

               3.      Guardianship

       No payments shall be made until petitioner provides respondent with documentation

establishing that she has been appointed as the guardian/conservator of D.P.’s estate. If

petitioner is not authorized by a court of competent jurisdiction to serve as guardian/conservator

of the estate of D.P., any such payment shall be made to the party or parties appointed by a court

of competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of D.P. upon

submission of written documentation of such appointment to the Secretary.




6
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.

                                                 -5-
III.   Summary of Recommended Payments Following Judgment

       A.    Lump sum paid to petitioner as court-appointed
             guardian/conservator of D.P.’s estate:                            $1,250,898.64

       B.    Medicaid Lien:                                                    $   17,342.98

       C.    An amount sufficient to purchase the annuity contract described
             above in section II. C.

                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          GABRIELLE M. FIELDING
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          /S/ Robert P. Coleman III
                                          ROBERT P. COLEMAN III
                                          Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Telephone: (202) 305-0274

Dated: September 7, 2018




                                            -6-
                                                                Appendix A: Items of Compensation for D.P.

                                                                                                                                                         Page 1 of 6

                                                 Lump Sum
                                                Compensation     Compensation   Compensation      Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION            G.R. * M        Year 1          Year 2         Year 3           Years 4-6       Years 7-8      Years 9-10      Year 11        Year 12
                                                    2018            2019           2020            2021-2023       2024-2025      2026-2027        2028           2029
Medical Ins                        5%       M        3,094.80        3,094.80       3,094.80          3,094.80        3,094.80       3,094.80       3,094.80       3,094.80
Anthem MOP                         5%                6,350.00        3,456.00       3,456.00          3,456.00        3,456.00       3,456.00       3,456.00       3,456.00
Medicare Part B Premium            5%       M
Medicare Part B Deductible         5%
Medigap G                          5%       M
Medicare Part D & Meds             5%       M
Primary Care                       5%   *
Mileage: PCP                       4%                   2.70             2.70             2.70            2.70            2.70           2.70           2.70             2.70
Neurologist                        5%   *             280.00           280.00           280.00          280.00          280.00
Mileage: Neurologist               4%                  92.88            92.88            92.88           92.88           92.88          92.88          92.88            92.88
EEG                                5%   *
MRI                                5%   *
Vision Therapy                     4%   *
Vision Therapy Follow Up           4%   *
Psychiatrist                       5%   *
Mileage: Psychiatrist              4%                  11.34            11.34            11.34           11.34           11.34          11.34          11.34            11.34
Dentist                            5%   *             300.00           300.00           300.00          300.00          300.00         300.00         300.00           300.00
Mileage: Dentist                   4%                   5.76             5.76             5.76            5.76            5.76           5.76           5.76             5.76
Night Guard                        4%   *              27.70            27.70            27.70           27.70           27.70          27.70          27.70            27.70
ER                                 5%   *
Hospitalization                    5%   *
Orthopedic Surgeon for Scoliosis   5%   *
PT Eval                            4%   *              400.00          400.00           400.00           400.00         200.00         200.00         200.00           200.00
Mileage: PT Eval                   4%                    5.76            5.76             5.76             5.76           2.88           2.88           2.88             2.88
PT                                 4%   * M         12,000.00       12,000.00        12,000.00        12,000.00       6,000.00
Mileage: PT                        4%                  276.48          276.48           276.48           276.48         138.24         138.24         138.24           138.24
PT Eval for Home Exercise Prgm     4%   *
OT Eval                            4%   *              200.00          200.00           200.00           200.00         200.00
OT                                 4%   * M          6,000.00        6,000.00         6,000.00         6,000.00       6,000.00
ST Eval                            4%   *              200.00          200.00           200.00           200.00         200.00
ST                                 4%   * M          4,680.00        4,680.00         3,120.00         3,120.00       3,120.00
                                                                          Price v. HHS, No. 11-442V
                                                                Appendix A: Items of Compensation for D.P.

                                                                                                                                                         Page 2 of 6

                                                 Lump Sum
                                                Compensation     Compensation   Compensation      Compensation    Compensation   Compensation   Compensation   Compensation
  ITEMS OF COMPENSATION            G.R. * M        Year 1          Year 2         Year 3           Years 4-6       Years 7-8      Years 9-10      Year 11        Year 12
                                                    2018            2019           2020            2021-2023       2024-2025      2026-2027        2028           2029
Mileage: ST, OT                    4%                  207.36         207.36         207.36             207.36          138.24         138.24        138.24         138.24
Listening Therapy                  4%                   39.99
Lamictal 150 mg                    5%   *
Lamictal 50 mg                     5%   *
Diazepam                           5%   *
Klonopin                           5%   *
Fiber Gummies                      4%                  36.46            36.46            36.46           36.46           36.46          36.46          36.46           36.46
Pediasure                          4%                 454.88           454.88           454.88          454.88          454.88         454.88         454.88
Manual WC                          4%   *
Shower Chair                       4%                                                    64.45           12.89           12.89          12.89          12.89           12.89
Rifton Bike                        4%   *
Free Weights                       4%                  38.33             3.83              3.83            3.83           3.83           3.83           3.83            3.83
Ankle Weights                      4%                  36.49             3.65              3.65            3.65           3.65           3.65           3.65            3.65
Floor Mat                          4%                 279.00                                                                                          279.00
Therabands                         4%                  36.65            12.22            12.22           12.22           12.22          12.22          12.22           12.22
Vestibular Swing                   4%                 943.64
Lycra Swing                        4%                  90.00
Glider                             4%                 118.95
Scooter Board                      4%                 139.95                                                                                          139.95
ADL Items                          4%                 350.00           150.00           150.00          150.00          150.00         150.00         150.00           25.00
Social Skills Group                4%                 450.00           225.00           225.00          225.00          225.00         225.00         225.00
Mileage: Social Skills Group       4%                 241.92           120.96           120.96          120.96          120.96         120.96         120.96
Summer Camp                        4%                 300.00           300.00           300.00          300.00          300.00         300.00         300.00
Mileage: Summer Camp               4%                  20.16            20.16            20.16           20.16           20.16          20.16          20.16
Psychologist                       4%   *
Mileage: Psychologist              4%                                   28.80            28.80            28.80
Case Mngt                          4%       M        4,080.00        4,080.00         3,060.00         3,060.00       2,040.00       2,040.00       2,040.00       2,040.00
Home Mods                          4%               15,000.00
Bruno Seat                         4%                8,500.00        1,214.28         1,214.28         1,214.28       1,214.28       1,214.28       1,214.28       1,214.28
Non Skilled Care School Days       4%       M       19,980.00       19,980.00        19,980.00        19,980.00      19,980.00      19,980.00      19,980.00
Non Skilled Care Non School Days   4%       M       26,344.00       26,344.00        26,344.00        26,344.00      26,344.00      26,344.00      26,344.00
                                                                          Price v. HHS, No. 11-442V
                                                       Appendix A: Items of Compensation for D.P.

                                                                                                                                                     Page 3 of 6

                                       Lump Sum
                                      Compensation      Compensation    Compensation     Compensation    Compensation    Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION   G.R. * M       Year 1           Year 2          Year 3          Years 4-6       Years 7-8       Years 9-10       Year 11          Year 12
                                          2018             2019            2020           2021-2023       2024-2025       2026-2027         2028             2029
Adult Non Skilled Care    4%    M                                                                                                                            95,812.50
Lost Future Earnings                      889,283.44
Pain and Suffering                        250,000.00
Medicaid Lien                              17,342.98
Annual Totals                           1,268,241.62       84,215.02        81,699.47        81,647.91       74,188.87       58,388.87        58,807.82      106,631.37
                                     Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                     Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                     As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                     guardian(s)/conservators(s) of the estate of D.P. for the benefit of D.P., for lost future earnings ($889,283.44),
                                     pain and suffering ($250,000.00), and Yr 1 life care expenses ($111,615.20): $1,250,898.64.
                                     As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                     petitioner and Equian, LLC, as reimbursement of the Wellcare Medicaid lien: $17,342.98.
                                     Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                     Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                     Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                     Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.




                                                                 Price v. HHS, No. 11-442V
                                                              Appendix A: Items of Compensation for D.P.

                                                                                                               Page 4 of 6


                                              Compensation    Compensation    Compensation     Compensation
  ITEMS OF COMPENSATION            G.R. * M    Years 13-15     Years 16-20      Year 21        Years 22-Life
                                               2030-2032       2033-2037         2038           2039-Life
Medical Ins                        5%       M      3,094.80        3,094.80
Anthem MOP                         5%              3,456.00        3,456.00
Medicare Part B Premium            5%       M                                      1,608.00         1,608.00
Medicare Part B Deductible         5%                                                183.00           183.00
Medigap G                          5%       M                                      1,548.00         1,548.00
Medicare Part D & Meds             5%       M                                        721.02           721.02
Primary Care                       5%   *
Mileage: PCP                       4%                  2.70           2.70             2.70             2.70
Neurologist                        5%   *
Mileage: Neurologist               4%                 92.88          92.88            92.88           92.88
EEG                                5%   *
MRI                                5%   *
Vision Therapy                     4%   *
Vision Therapy Follow Up           4%   *
Psychiatrist                       5%   *
Mileage: Psychiatrist              4%                 11.34          11.34            11.34           11.34
Dentist                            5%   *            300.00         300.00           300.00          300.00
Mileage: Dentist                   4%                  5.76           5.76             5.76            5.76
Night Guard                        4%   *             27.70         138.50           138.50          138.50
ER                                 5%   *
Hospitalization                    5%   *
Orthopedic Surgeon for Scoliosis   5%   *
PT Eval                            4%   *            200.00
Mileage: PT Eval                   4%                  2.88
PT                                 4%   * M
Mileage: PT                        4%
PT Eval for Home Exercise Prgm     4%   *
OT Eval                            4%   *
OT                                 4%   * M
ST Eval                            4%   *
ST                                 4%   * M
                                                                        Price v. HHS, No. 11-442V
                                                               Appendix A: Items of Compensation for D.P.

                                                                                                                Page 5 of 6


                                                Compensation   Compensation   Compensation      Compensation
  ITEMS OF COMPENSATION            G.R. * M      Years 13-15    Years 16-20     Year 21         Years 22-Life
                                                 2030-2032      2033-2037        2038            2039-Life
Mileage: ST, OT                    4%
Listening Therapy                  4%
Lamictal 150 mg                    5%   *
Lamictal 50 mg                     5%   *
Diazepam                           5%   *
Klonopin                           5%   *
Fiber Gummies                      4%                  36.46          36.46            36.46           36.46
Pediasure                          4%
Manual WC                          4%   *
Shower Chair                       4%                  12.89          12.89            12.89           12.89
Rifton Bike                        4%   *
Free Weights                       4%                   3.83           3.83             3.83            3.83
Ankle Weights                      4%                   3.65           3.65             3.65            3.65
Floor Mat                          4%                                                  19.99            2.00
Therabands                         4%                  12.22          12.22            12.22           12.22
Vestibular Swing                   4%
Lycra Swing                        4%
Glider                             4%
Scooter Board                      4%
ADL Items                          4%                  25.00          25.00            25.00           25.00
Social Skills Group                4%
Mileage: Social Skills Group       4%
Summer Camp                        4%
Mileage: Summer Camp               4%
Psychologist                       4%   *
Mileage: Psychologist              4%
Case Mngt                          4%       M       1,530.00       1,530.00         1,530.00         1,530.00
Home Mods                          4%
Bruno Seat                         4%               1,214.28       1,214.28         1,214.28         1,214.28
Non Skilled Care School Days       4%       M
Non Skilled Care Non School Days   4%       M
                                                                         Price v. HHS, No. 11-442V
                                                      Appendix A: Items of Compensation for D.P.

                                                                                                                                                     Page 6 of 6


                                  Compensation        Compensation    Compensation      Compensation
  ITEMS OF COMPENSATION   G.R. * M Years 13-15         Years 16-20      Year 21         Years 22-Life
                                   2030-2032           2033-2037         2038            2039-Life
Adult Non Skilled Care    4%    M    95,812.50           95,812.50       95,812.50         95,812.50
Lost Future Earnings
Pain and Suffering
Medicaid Lien
Annual Totals                           105,844.89       105,752.81      103,282.02          103,264.03
                                     Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                     Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                     As soon as practicable after entry of judgment, respondent shall make the following payment to the court-appointed
                                     guardian(s)/conservators(s) of the estate of D.P. for the benefit of D.P., for lost future earnings ($889,283.44),
                                     pain and suffering ($250,000.00), and Yr 1 life care expenses ($111,615.20): $1,250,898.64.
                                     As soon as practicable after entry of judgment, respondent shall make the following payment jointly to
                                     petitioner and Equian, LLC, as reimbursement of the Wellcare Medicaid lien: $17,342.98.
                                     Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                     Annual amounts shall increase at the rates indicated in column "G.R." above, compounded annually from the date of judgment.
                                     Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                     Items denoted with an "M" payable in 12 monthly installments at the discretion of respondent.




                                                                 Price v. HHS, No. 11-442V